47 F.3d 1166
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Joseph F. GRETCHEN, Defendant--Appellant.
No. 94-6419.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 14, 1995.

Carrie J. Coombs, WIDMER & COOMBS, Morgantown, WV, for Appellant.
Michael Lee Keller, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, WV, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. Sec. 2255 (1988) motion and denying reconsideration.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Gretchen, Nos.  CR-90-245, CA-93-926 (S.D.W. Va.  Jan. 11, & Mar. 8, 1994).  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the mate rials before the Court and argument would not aid the decisional process.

AFFIRMED